  Case 5:19-cv-04022-HLT-KGG Document 11 Filed 05/31/19 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS

STEVEN DeHART,                   )
                                 )
               Plaintiff and     )
               Counter Defendant )
                                 )
v.                               )                  Case No. 19-4022-HLT-KGG
                                 )
BOARD OF COUNTY COMMISSIONERS)
OF RILEY COUNTY, KANSAS,         )
                                 )
               Defendant and     )
               Counter Claimant  )
                                 )

                        NOTICE OF SERVICE OF
                      PLAINTIFF STEVEN DeHART’S
           INITIAL DISCLOSURES PURSUANT TO FRCP RULE 26(a)

       COMES NOW the plaintiff, Steven DeHart, by and through his attorneys of

record, Stephen D. Lanterman and Ryan M. Brungardt of the firm of SLOAN,

EISENBARTH, GLASSMAN, MCENTIRE & JARBOE, L.L.C., and hereby certifies that the

Plaintiffs' Initial Disclosures Pursuant to FRCP Rule 26(a)(1) were sent via electronic

mail on the 31st day of May, 2019, to David R. Cooper and Lauren E. Laushman of the

law firm of Fisher, Patterson, Sayler & Smith, L.L.P., 3550 S.W. 5th Street, Topeka,

Kansas, 66606.

       An original printed version of the Plaintiff's Initial Disclosures along with a copy

of the documents noted in Plaintiffs' Initial Disclosures Pursuant to FRCP Rule 26(a)(1)

were sent to counsel via regular mail on the 31st day of May, 2019.
Case 5:19-cv-04022-HLT-KGG Document 11 Filed 05/31/19 Page 2 of 3




                                Respectfully submitted,

                                SLOAN, EISENBARTH, GLASSMAN,
                                      MCENTIRE & JARBOE, L.L.C.
                                534 S. Kansas Avenue, Suite 1000
                                Topeka, KS 66603
                                Office: (785) 357-6311
                                Fax: (785) 357-0152

                             By: s/ Ryan M. Brungardt
                                Stephen D. Lanterman, KS #18844
                                Ryan M. Brungardt, KS #27600
                                slanterman@sloanlawfirm.com
                                rbrungardt@sloanlawfirm.com
                                ATTORNEYS FOR PLAINTIFF
  Case 5:19-cv-04022-HLT-KGG Document 11 Filed 05/31/19 Page 3 of 3




                           CERTIFICATE OF SERVICE

        I hereby certify that on the 31st day of May, 2019, I electronically filed the
foregoing with the Clerk of the Court by using the CM/ECF system, which will send a
notice of electronic filing to the following parties:

       David R. Cooper, #16690
       Lauren E. Laushman, #25776
       Fisher, Patterson, Sayler & Smith, LLP
       3550 SW 5th Street
       Topeka, KS 66606
       (785) 232-7761
       dcooper@fisherpatterson.com
       llaushman@fisherpatterson.com



                                           s/ Ryan M. Brungardt
                                           Ryan M. Brungardt, KS #27600
                                           SLOAN, EISENBARTH, GLASSMAN,
                                                 MCENTIRE & JARBOE, L.L.C.
                                           534 S. Kansas Avenue, Suite 1000
                                           Topeka, KS 66603
                                           Office: (785) 357-6311
                                           Fax: (785) 357-0152
                                           rbrungardt@sloanlawfirm.com
                                           ATTORNEYS FOR PLAINTIFF
